Citation Nr: 1760189	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to September 1981, and from February 2003 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in September 2017.  A transcript is of record. 

Although the RO has reopened the claim, the Board must determine independently whether reopening is warranted in order to establish that it has jurisdiction of the underlying claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  The claim for service connection for a low back sprain was originally denied in a September 2007 rating decision, which the Veteran did not appeal. 

2.  Additional evidence received since the September 2007 rating decision is neither cumulative nor redundant of the evidence of record at the time of that decision, and relates to an unestablished fact necessary to substantiate the claim.  

3.  The Veteran's current low back disability is not linked to disease or injury incurred or aggravated in active service.



CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final with regard to the service connection claim for a low back strain.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for a low back strain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a low back disability are not satisfied.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

A. Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected with the submission of a timely substantive appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the denial.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. §§ 3.156(b), 3.400(q) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 


B. Analysis

Service connection for a low back strain was initially denied in a September 2007 rating decision.  The Veteran was notified of the decision and his appellate rights in a September 2007 letter.  See 38 U.S.C. § 5104 (2012); 38 C.F.R. §§ 3.103, 19.25 (2017).  He did not timely appeal the decision or submit new and material evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.302.  Accordingly, the September 2007 rating decision is final with respect to that claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen the claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  Velez, 23 Vet. App. at 204; see Boggs, 520 F.3d at 1336.

The Board finds that the Veteran's current claim for a low back disability and the claim for a low back strain denied in the September 2007 rating decision are identical, as they involve the same anatomical location and same in-service injury.  The Board notes that at the time of the September 2007 rating decision, only a diagnosis of back strain was of record.  Since then, the Veteran has been diagnosed with arthritis of the lumbar spine.  Nevertheless, regardless of diagnosis, the same disability-that is, the same symptoms and anatomical location-based on the same in-service injury was adjudicated in the September 2007 rating decision.  See id.  Accordingly, new and material evidence is required to reopen the claim. 

The Board finds that new and material evidence has been submitted to reopen the claim.  An April 2012 letter from J.H., a VA physician's assistant, states that the Veteran's in-service fall injury was as likely as not a factor in his current low back pain.  Letters dated in May 2011 and March 2012 from R.M., a former service member who served with the Veteran and has remained in contact with him since service, describes witnessing the injury and the Veteran's ongoing symptoms thereafter.  Neither of these letters was of record at the time of the September 2007 rating decision.  Moreover, both relate to an unestablished fact necessary to substantiate the claim, namely whether there is a link between the Veteran's current low back disability and his in-service injury.  See 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Accordingly, new and material evidence having been submitted, the claim is reopened.  See 38 C.F.R. § 3.156(a). 



II. Service Connection

A. Law

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


B. Analysis

The Veteran seeks service connection for his low back disability on the basis that it is linked to a fall injury that occurred in 1980, during active service.  See, e.g., September 2017 Hearing Transcript.  For the following reasons, the Board finds that service connection is not established. 

The Veteran has been diagnosed with multilevel degenerative arthritis of the lumbar spine based on a magnetic resonance imaging study (MRI), and intervertebral disc syndrome.  See March 2014 VA Examination Report; January 2013 VA Treatment Record.  Thus, the evidence establishes a current disability of the low back. 

The service treatment records show that the Veteran incurred a back injury in April 1980.  An entry on that date reflects that the Veteran reported back pain in the right upper quadrant under the shoulder blade due to falling and hitting his back on an aircraft.  The assessment was a pulled muscle of the back.  He was placed on light duty.  There is no mention of the low back in this record. 

In letters dated in May 2011 and March 2012, a friend who served with the Veteran, R.M., stated that in 1980, he found the Veteran on his back with an airplane part on top of him.  The Veteran complained of a lot of pain in his low back and between his shoulders at the time, according to the letters.  The letters state that R.M. contacted the medics, who took the Veteran to the clinic on base.  The letters further state that over the next couple of years, the Veteran continued to report having problems with his back.  R.M. wrote that he and the Veteran have remained in close contact over the past thirty years, and visited each other numerous times.  He stated that the Veteran continued to have moderate to severe back and neck pain.  



The Board notes that the Veteran has sometimes referred to the injury as occurring in 1979, and the May 2011 letter also refers to a 1979 injury.  However, it is clear that the injury actually occurred in April 1980.  The Veteran does not state that two injuries occurred, one in 1979 and one in 1980.  Moreover, the March 2012 letter and the Veteran's hearing testimony confirm that the reference to a 1979 injury is in fact to the April 1980 injury.  The service treatment records do not otherwise reflect that an injury occurred in 1979.  

The Board also notes that military treatment records show that the Veteran complained of low back pain in September 1987 on the left hand side.  He stated that he injured it a day earlier on the flight line.  An entry dated a few days later reflects a diagnosis of an acute lumbosacral ("L-S") strain superimposed on a chronic lumbosacral strain.  The Veteran does not state, and there is no indication in the record, that he was on active or inactive duty for training at the time.  The fact that he was treated at a clinic on base is consistent with the fact that he was employed at the time in a civilian capacity as a jet engine mechanic with the Air National Guard.  See, e.g., November 2012 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  

The preponderance of the evidence weighs against a link between the Veteran's in-service injury and his current low back pathology.  Service treatment records dated after April 1980 show that he was seen for other conditions, with no mention of back problems.  The September 1981 separation examination report and periodic National Guard examination reports dated in March 1987, March 1991, and April 1996, and July 2001 all reflect normal clinical evaluations of the spine.  The Veteran denied a history of recurrent back pain in reports of medical history dated in March 1991, April 1996, and July 2001.  In an October 2000 annual medical certificate, the Veteran denied any medical problems since 1996, or treatment by a physician.  In a June 2003 service report of medical assessment, the Veteran reported a head injury, fatigue, and shaking hands.  In the section asking whether he had any other questions or concerns about his health, he indicated that he only had concerns about the foregoing issues.  He did not mention back problems. 



A VA examination in connection with this claim was performed in August 2013.  The examiner concluded that the Veteran's low back disability was less likely than not incurred in service or caused by the in-service injury.  The examiner explained that there was insufficient evidence to support clinical correlation between the Veteran's current back condition and the injury that occurred in April 1980.  The examiner noted that the Veteran had regular medical followup, as documented in the service treatment records, and that he consistently denied any recurrent back pain in these records.  The examiner further stated that, according to the Veteran's account, he worked approximately thirty years as a military technician with the National Guard, as a civilian, and that much of this time was spent in aircraft maintenance.  According to the examiner, the degenerative changes of the lumbar spine can occur with normal wear and tear, particularly with a long career in aviation maintenance.  

Another VA examination was conducted in March 2014.  In a March 2014 opinion, the examiner again concluded that it was less likely than not that the Veteran's current low back disability was incurred in service or caused by the in-service injury.  The examiner explained that there was no medical evidence of disability for the remainder of the Veteran's service after the April 1980 injury was treated and he placed on light duty.  The examiner found that due to its significant physical nature, the Veteran's civilian employment was more likely the cause of his current back issues.  Further, the examiner explained that a muscle injury that is treated symptomatically, with no medical evidence of recurrence over a ten-year time period, would not be related to back issues occurring nearly twenty years later.  

The Board finds that the VA medical opinions are highly probative, as they represent the informed conclusions of objective medical professionals based on review of the Veteran's medical history and examination of the Veteran.  Therefore, they carry a lot of weight in the Board's determination.  The examiners essentially found that there was insufficient evidence to link the Veteran's current low back pathology to the injury that occurred in 1980, noting the nature of the injury, which appeared to be limited to the muscle, the fact that he consistently denied low back pain in periodic medical evaluations, the long period of time that passed before the Veteran again reported back symptoms, and the fact that the Veteran's many years performing physically intensive work as a civilian was a more likely cause of his current low back pathology.  

The Board notes that the VA examiners stated that they could not find documentation of the September 1987 injury.  As discussed above, this injury occurred when the Veteran was in civilian status.  Thus, as such an injury would clearly not alter the examiners' conclusions, the fact that it was not taken into account by the examiners does not affect the adequacy of the opinions.  

The VA medical opinions outweigh the April 2012 letter from J.H., a VA physician's assistant, which states that the Veteran's in-service fall injury was as likely as not a factor in his current low back pain.  No explanation was provided in support of this conclusion, and it does not account for the many years that elapsed between service and the Veteran's subsequent reports of back pain, or the other factors mentioned by the VA examiners as weighing against a link to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Further, the Board does not find it credible that the Veteran had ongoing low back symptoms since the April 1980 injury.  The April 1980 record does not mention the low back, but instead only the upper right back.  Moreover, the Veteran consistently denied recurrent back pain in the subsequent reports of medical history, and his spine was clinically evaluated as normal on examination, according to the Air National Guard examination reports.  In the June 2003 medical assessment, the Veteran reported some medical conditions, but did not report back pain, even when asked whether he had any other medical conditions that concerned him. 

The May 2011 and March 2012 letters from R.M. carry little probative weight and are outweighed by the contemporaneous service examination reports.  The letters make a general statement that the Veteran continued to report low back pain since the 1980 injury.  However, the service examination reports and reports of medical history show that the Veteran consistently denied recurrent back pain, and that his spine was clinically evaluated as normal.  Moreover, the April 1980 record indicates that the Veteran injured his upper back, not his lower back.  These records carry more weight than a statement submitted by a friend in support of the Veteran's claim many years later.  The Board has no way to determine whether the friend is misrepresenting the facts in support of the Veteran's claim.  By contrast, the contemporaneous records spanning many years constitute affirmative evidence showing that the Veteran injured his upper back in 1980, not his low back, and that he consistently denied back problems for many years thereafter.  The fact that the Veteran did injure his low back in September 1987, as a civilian, and that his job as a technician was found by the VA examiners to be a likely cause of the Veteran's current low back issues, also would account for his low back symptoms since September 1987, as opposed to the 1980 injury.  Thus, the letters by R.M. have little probative value, and are outweighed by the contemporaneous service and military treatment records, and the VA examiners' opinions. 

The contemporaneous service and military records and examination reports weigh against the Veteran's statements in support of this claim with respect to ongoing back problems since the 1980 injury.  With no supporting evidence apart from the statements by R.M., which themselves have little probative value as explained above, the Veteran's statements carry little probative weight, as he may have misremembered this history, or may have misrepresented it in order to substantiate the claim.  By contrast, the contemporaneous reports of medical history and examination reports constitute affirmative evidence showing that the Veteran consistently denied ongoing back problems for many years.  Further, the actual April 1980 record shows that the Veteran reported right upper back pain, not lower back pain.  Moreover, his post-service 1987 low back injury have accounted for subsequent low back problems.  Thus, his statements are outweighed by the service and military treatment records and examination reports. 

The Board notes that at the September 2017 hearing, the Veteran stated that he sought private treatment for his back problems shortly after service separation in 1981.  However, he has not identified these records for VA or authorized their release.  He stated at the hearing that he was told by the private providers that these records no longer exist.  Thus, efforts to obtain these records are not warranted.  For the reasons discussed above, the Veteran's bare statement that he was treated at private facilities shortly after service has little or no probative value, as there is no way for the Board to assess its credibility, and the fact that the Veteran denied recurrent back pain in multiple reports of medical history over a span of many years tends to weigh against its credibility.  Moreover, and in the alternative, the bare reference to back treatment shortly after service does not provide sufficient information to help assess whether it might be related to the in-service injury. 

In any event, regardless of the credibility of evidence, it is the province of the Board to determine that evidence is simply not sufficient to establish the fact at issue, including under the benefit-of-the-doubt standard.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  For the reasons already discussed, the Board finds that this is the case with regard to the Veteran's statements.  Otherwise, if the Board were required to accept as true and sufficient for establishing a fact at issue any statement made in support of a claim in the absence of some foundation in the record for making an adverse credibility determination, there would be no need for supporting documentation of any kind, and indeed there could be cases in which the claimant would have a disincentive to identify or submit such documentation.  In this case, against the Veteran's recent statements in support of this claim are many years' worth of military records showing that the Veteran denied recurrent back pain, that his spine was clinically evaluated as normal for many years after 1980, and that he reported upper back pain rather than low back pain when he sought treatment for the April 1980 injury.  Thus, his statement has little probative value.   The preponderance of the evidence weighs against ongoing low back problems since the April 1980 injury. 

The Board has also considered the reference to a chronic lumbosacral strain in the September 1987 military treatment record.  Because there is no probative evidence of ongoing back problems since the April 1980 injury, and as the April 1980 treatment record reflects that the Veteran had upper, not lower, back pain, the September 1987 record is not sufficient to establish that the Veteran had a chronic lumbosacral strain linked to the April 1980 injury. 



Because the Veteran is not shown to have a medical background or medical expertise, the Board accords more probative weight to the VA medical opinions than to the Veteran's statements with regard to whether there is a medical nexus between his current low back pathology and the in-service injury.  The VA medical opinions were rendered by objective medical professionals, who possess the expertise to make an informed opinion on the matter.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, and in the alternative, the Veteran's main assertion is that his current low back disability is linked to the April 1980 injury because he has had ongoing back problems ever since that time.  The Board finds that such a history is not established, for the reasons discussed above.  Thus, as the underlying factual premise for the Veteran's opinion is not established, his opinion as to whether a nexus exists has little or no probative value, and is outweighed by the VA opinions. 

In sum, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

With regard to chronicity and continuity, the Veteran's one-time complaint of upper back pain in the April 1980 record, with no low back problems documented in subsequent service treatment records, and with a normal clinical evaluation of the spine at separation, weighs against chronicity during service.  For the reasons discussed above, the preponderance of the evidence weighs against a continuity of symptoms after service.  The evidence does not show that the Veteran had arthritis of the lumbar spine until many years after separation.  Thus, service connection is not established for arthritis of the lumbar spine based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  



In sum, service connection for a low back disability must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

The claim for service connection for a low back disability is reopened. 

Service connection for a low back disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


